McLEESE, Associate Judge,
concurring:
I write separately to explain why I conclude that we are bound by the holding of Carter v. Cathedral Ave. Coop., Inc., 658 A.2d 1047 (D.C.1995), that orders compelling arbitration in independent proceedings are final and appealable under the general principles of finality reflected in D.C.Code § 11-721(a)(l). I find that issue somewhat complicated, because this court has previously stated that orders compelling arbitration in independent proceedings are non-final and non-appealable under general principles of finality. See American Fed’n of Gov’t Emps., AFL-CIO v. Koczak, 439 A.2d 478, 480 (D.C.1981). For several reasons, however, I conclude that we are bound by the holding of Carter rather than the statement in Koczak.
In Koczak, the court was interpreting the District of Columbia Uniform Arbitration Act of 1977 (“UAA”), D.C. Law 1-117, 23 D.C. Reg. 9690 (Apr. 26,1977), repealed by Arbitration Act of 2007, D.C. Law 17-111, 55 D.C.Reg. 1847, 1863 (Feb. 29, 2008). The UAA explicitly listed certain types of arbitration-related orders as final, but did not include orders compelling arbitration. Koczak, 439 A.2d at 480. Relying heavily on that omission, this court held that such orders were non-final and non-appealable. Id. Although Koczak’s holding rested in substantial part on the specific wording of the UAA, Koczak also stated that its interpretation of the UAA was consistent with this court’s general approach to determining the finality of or*877ders. Id. (“Furthermore, the Council’s omission of an order to compel arbitration from the list of orders deemed to be final set forth in [the UAA] is consistent with the ‘general rule that ... an order is final for purposes of appeal ... [when] it disposes of the entire case on the merits.’ ”) (quoting Crown Oil & Wax Co. of Del. v. Safeco Ins. Co. of Am., 429 A.2d 1376, 1379 (D.C.1981) (internal quotation altered by Koczak).)
Koczak’s conclusion that orders compelling arbitration are non-final under general principles of finality was not a stray comment. Rather, the court cited authority in support of its conclusion, and relied on that conclusion as part of the legal support for its ultimate determination that the Council intended such orders to be non-final under the UAA. See Koczak, 439 A.2d at 480. Moreover, it was appropriate for the court in Koczak to rely on general principles of finality when interpreting the UAA, because a well-settled canon of construction favors interpreting statutes so as to be consistent with, rather than contrary to, general background principles of law. See, e.g., Rehberg v. Paulk, — U.S. -, 132 S.Ct. 1497, 1502, 182 L.Ed.2d 593 (2012) (“statute[s] must be read in harmony with general principles of tort immunities and defenses rather than in derogation of them”) (internal quotation marks omitted).
There is substantial authority for the principle that the legal reasoning upon which a court relies in support of a holding is itself also a holding. See, e.g., Seminole Tribe v. Florida, 517 U.S. 44, 67, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996) (“As a general rule, the principle of stare decisis directs us to adhere not only to the holdings of our prior cases, but also to their explications of the governing rules of law.”) (quoting County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 668, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (Kennedy, J., concurring and dissenting)); United States v. Meyers, 200 F.3d 715, 720 (10th Cir.2000) (“precedent ... includes not only the very narrow holdings of those prior cases, but also the reasoning underlying those holdings, particularly when such reasoning articulates a point of law”); see generally, e.g., Michael Abramowicz & Maxwell Stearns, Defining Dicta, 57 Stan. L. Rev. 953, 1065 (2005) (“A holding consists of those propositions along the chosen decisional path or paths of reasoning that (1) are actually decided, (2) are based upon the facts of the ease, and (3) lead to the judgment.”). Under such an approach, Koczak’s conclusion about general principles of finality would properly be viewed as a holding.
On the other hand, this court has often said that reasoning “not necessary for the disposition of the ease ... constitute^] ‘dictum’ not binding on us.... ” Lee v. United States, 668 A.2d 822, 827-28 (D.C.1995); see also, e.g., Burgess v. Square 3324 Hampshire Gardens Apts., Inc., 691 A.2d 1153, 1155 (D.C.1997). The statement at issue in Koczak is not explicitly labeled as essential to the court’s reasoning, and if I were forced to speculate I would guess that the court in Koczak would have reached the same conclusion even leaving aside general principles of finality.1
If only rulings essential to the outcome can constitute holdings, it is unclear at best whether the statement at issue in Koczak would properly be viewed as a holding. In my view, however, it is not *878accurate to say that only rulings essential to the outcome can constitute holdings. Several lines of authority illustrate the point.
First, the Supreme Court has held that where a judgment rests on two independent and alternative rationales, both rationales are holdings rather than dicta, even though strictly speaking neither rationale would be essential to the resolution of the case. See, e.g., Woods v. Interstate Realty Co., 337 U.S. 535, 537, 69 S.Ct. 1235, 93 L.Ed. 1524 (1949) (“[Wjhere a decision rests on two or more grounds, none can be relegated to the category of obiter dictum.”) (citing cases); Richmond Screw Anchor Co. v. United States, 275 U.S. 331, 340, 48 S.Ct. 194, 72 L.Ed. 303 (1928) (“It does not make a reason given for a conclusion in a case obiter dictum, because it is only one of two reasons for the same conclusion”).
Second, the Supreme Court has also held that the conclusion that an official’s conduct was unlawful .constitutes a holding even if the court goes on to rule that the official was entitled to qualified immunity because the conduct at issue did not violate clearly established law. See Camreta v. Greene, — U.S. -, 131 S.Ct. 2020, 2032, 179 L.Ed.2d 1118 (2011) (where public official asserts qualified-immunity defense, court’s holding that challenged conduct violates Constitution is “[n]o mere dictum,” but rather “creates law that governs the official’s behavior,” even where court also determines that official is entitled to immunity because unconstitutionality was not clearly established). Under a strict principle of necessity, the rule would be otherwise, because the court’s ruling on qualified immunity renders the antecedent ruling that the conduct was illegal unnecessary to the outcome of the case.
Third, this court has written many opinions concluding that an error occurred but going on to conclude that the error did not warrant reversal. Under a strict principle of necessity, the conclusions of error in such cases are non-binding dicta, rather than holdings, because they are unnecessary to the disposition of the appeal in light of the conclusion that any error did not warrant reversal. But this court consistently treats such rulings as holdings. See, e.g., Thomas v. United States, 914 A.2d 1 (D.C.2006) (in criminal case, admission of drug-analysis report in absence of testimony from chemist who prepared report violated Confrontation Clause; error did not warrant reversal under plain-error standard); Little v. United States, 989 A.2d 1096, 1105 (D.C.2010) (“this case is similar to Thomas where we held that the Confrontation Clause error of admitting a DEA chemist’s report without live testimony from the chemist who wrote it did not seriously affect the fairness, integrity or public reputation of the judicial proceedings-”); see also, e.g., Michael C. Dorf, Dicta and Article III; 142 U. Pa. L.Rev. 1997, 2045-46 (1994) (noting that, if necessity is required for rulings to be holdings, ruling that error occurred is dicta if court finds error harmless; arguing that under proper analysis such rulings should be viewed as holdings).
As the foregoing suggests, I agree with the observation that, “remarkably — considering how fundamental the distinction is to a system of decision by precedent — the distinction [between holding and dictum] is fuzzy not only at the level of application but at the conceptual level.” Richard A. Posner, The Federal Courts: Crisis and Reform 252-53 (1985); see also, e.g., Metropolitan Hosp. v. United States Dep’t of Health & Human Servs., 712 F.3d 248, 258 (6th Cir.2013) (“[T]he line between holding and dictum is not always clear....”) (internal quotation marks omitted). I thus find it a difficult question whether the statement at issue in Koczak is better viewed as a holding or as dicta. Fortu*879nately, however, I do not find it necessary to definitively resolve that question. Either way, in my view, this court should properly follow the square holding of Carter.
If the court in Carter had simply overlooked Koczak, and if the general finality discussion in Koczak were correctly viewed as a holding, then we would be bound in this case to follow Koczak rather than Carter, because Koczak was the earlier decision. See Thomas v. United States, 731 A.2d 415, 420 n. 6 (D.C.1999) (holding that, where division of court is faced with two conflicting prior decisions of the court, “we are required to follow the earlier decision rather than the later one”). Carter did not overlook Koczak, however.
The contract at issue in Carter was entered into before the passage of the UAA, and the Carter court therefore was applying general principles of finality under D.C.Code § 11-721 (a)(1) (1989), rather than the UAA, which was at issue in Koc-zak. 658 A.2d at 1050 n. 5. Carter quoted Koczak for the proposition that “[t]he provisions of the [UAA] are applicable only to agreements to arbitrate which were made subsequent to the adoption of the [UAA],” but Carter did not explicitly address the broader finality discussion in Koczak. Id. at 1051 n. 5. Rather, apparently treating Koczak as applicable only to contracts governed by the UAA, Carter analyzed the finality under Title 11 of orders to compel arbitration in independent proceedings as a question of first impression in this jurisdiction. Id. Adopting the general approach employed by federal courts, Carter concluded that such orders are final.
Id. (“[In an independent proceeding] in the federal courts ... an order granting or denying relief is an appealable final decision .... Therefore, since this court finds persuasive the interpretation of the federal courts in determining their appellate jurisdiction, the order in the present case is a final order subject to appellate review.”) (internal quotation marks and citation omitted).
For reasons I have already explained, I think that Koczak, correctly interpreted, may well have held that orders compelling arbitration in independent proceedings are non-final and non-appealable under general principles of finality. It thus is not clear to me that Carter correctly interpreted Koczak. That poses the question whether I am bound to follow Koczak, as the earlier decision, or instead am bound to follow Carter’s interpretation of Koczak, even if I would conclude that Carter’s interpretation of Koczak was incorrect and that Carter actually conflicts with Koczak. Framed more generally, the question is how a later court should proceed if it believes that there is a conflict between an initial binding precedent and a subsequent decision that interpreted the initial precedent.
I do not understand this court to have decided that general question. As previously noted, this Court held in Thomas that where a division of the court confronts two conflicting prior decisions of the court, the court is obliged to follow the earlier decision. 731 A.2d at 420 n. 6. But Thomas, and most of our cases applying Thomas, involved situations where the subsequent conflicting decision had not explicitly discussed the relevant part of the initial precedent. See id. (“there is no indication in Townsend [v. United States, 512 A.2d 994 (D.C.1986) ] that Proctor [v. United States, 404 F.2d 819 (D.C.Cir.1986) ] and Brewster [v. United States, 271 A.2d 409 (D.C.1970) ] were brought to the attention of the court”); see also, e.g., Wagley v. Evans, 971 A.2d 205, 212 (D.C.2009) (following earlier line of cases, rather than Hackes v. Hackes, 446 A.2d 396 (D.C.1982), and Li v. Lee, 817 A.2d 841 (D.C.2003); neither Hackes nor Li cited to relevant holdings of earlier line of cases). *880Where a division of this court has followed an initial precedent rather than a subsequent decision interpreting that precedent, the division either has not acknowledged that the subsequent decision attempted to distinguish the initial precedent, see Taylor v. First Am. Title Co., 477 A.2d 227, 229-30 (D.C.1984), or has noted that the subsequent division’s interpretation was dicta, see Ellis v. United States, 834 A.2d 858, 858-59 (D.C.2003) (per curiam). I thus view it as an open question how the court should proceed when faced with a perceived conflict between the holding of an earlier decision and the holding of a later decision that has expressly addressed the earlier decision.2 Whatever the answer to that question may be in other circumstances, I conclude that in the circumstances of this case the proper course is to follow the square holding of Carter rather than the statement in Koczak. I reach that conclusion for two principal reasons.
First, as I have already noted, it is not in my view an easy question whether the statement in Koczak was a holding. It thus was not unreasonable for the division in Carter to conclude that Koczak did not preclude Carter from holding that an order compelling arbitration in an independent proceeding is final and appealable under general principles of finality law.
Second, the conclusion reached in Carter seems to me clearly correct as an original matter. We have held that an order is final “if it disposes of the whole case on its merits so that the court has nothing remaining to do but to execute the judgment or decree already rendered.” In re Estate of Chuong, 623 A.2d 1154, 1157 (D.C.1993) (en banc) (internal quotation marks omitted). Once the trial court issues an order compelling arbitration in an independent proceeding, it is natural to conclude that nothing remains to be done, because there are no other pending claims or requests for relief. Cf. Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 86-89, 121 S.Ct. 513, 148 L.Ed.2d 373 (2000) (holding that order compelling arbitration and dismissing other claims was final because it “plainly disposed of the entire case on the merits and left no part of it pending before the court”). Moreover, the holding of Carter maintains uniformity between the law of this jurisdiction and federal law, which is what was likely intended by Congress when it enacted Title 11 in 1970. District of Columbia Court Reorganization Act of 1970, Pub.L. No. 91-358, 84 Stat. 475, 480-81. At that time, federal courts consistently treated orders to compel arbitration in independent proceedings as final under 28 U.S.C. § 1291 (1970), the federal analogue to D.C.Code § 11 — 721(a)(1).3 Pre*881sumably, Congress would have intended the phrase “final orders” in § ll-721(a)(l) to similarly encompass orders compelling arbitration in independent proceedings. Cf. Corley v. United States, 416 A.2d 713, 714 (D.C.1980) (“we look to the interpretation of the federal statute for guidance in determining the construction of our own statute since it was based on the federal provision”). Thus, I conclude that Koczak erred in stating that its interpretation of the UAA was consistent with general principles of finality. In my view, that conclusion weighs in favor of following Carter’s holding rather than the statement in Koc-zak.
For these reasons, I believe that the proper course in this case is to follow Carter rather than Koczak.
In his concurring opinion, Judge Ferren concludes that the passage at issue in Koc-zak is clearly not a holding. I disagree with the reasoning in Judge Ferren’s concurrence in four principal respects.
First, stressing the importance of being able to “advance the law,” Judge Ferren’s concurrence asserts that an earlier decision of this court should not be viewed as binding on later divisions unless that earlier decision “unambiguously stands in the way.” Ante at 873; see also ante at 872-73 (statement in Koczak not holding because not “clearly” necessary). Judge Ferren’s concurrence provides no authority, and I am not aware of any authority, for these assertions, under which ambiguity or lack of clarity about whether an earlier decision is a binding holding must be resolved in the negative. Such a “clear statement” rule would in my view be profoundly destabilizing to our law, given the frequency with which reasonable disputes arise about the line between dicta and holding. See generally, e.g., United States v. Johnson, 256 F.3d 895, 914-15 (9th Cir.2001) (en banc) (Kozinski, J. concurring) (“[J]udges often disagree about what is and is not necessary to the resolution of a case.... If later panels could dismiss the work product of earlier panels quite so easily, much of our circuit law would be put in doubt. No longer would the question be whether an issue was resolved by an earlier panel. Rather, lawyers advising their clients would have to guess whether a later panel -will recognize a ruling that is directly on point as also having been necessary. We decline to introduce such uncertainty into the law of our circuit.”).
Second, also contrary to the implication in Judge Ferren’s concurrence, ante at 873-74 & n. 5, in Koczak the “judicial mind [was] applied to and passed upon the precise question” whether orders compelling arbitration are final and appealable under general principles of finality. The court’s discussion of that question was accompanied by citations to authority and stated an unambiguous and unequivocal conclusion. 439 A.2d at 480. The discussion also was comparable in length to the discussion of the court’s other reasons for reaching its ultimate conclusion about the proper interpretation of the UAA. Id. at 480-81. The passage at issue thus is not a careless aside.
Third, Judge Ferren’s concurrence is in my view internally inconsistent. On one hand, it asserts that a legal conclusion is a holding only if the legal conclusion is “necessary for the disposition of the case.” Ante at 875. On the other hand, Judge Ferren acknowledges that subsequent divi*882sions of the court are bound by alternative holdings, findings of error that do not warrant reversal, and determinations of official misconduct that do not provide a basis for liability because of official immunity. Ante at 874-75. As I have already noted, however, such rulings are not necessary for the disposition of the case. Judge Ferren’s concurrence thus does not present a consistent theory of stare decisis. Judge Ferren’s concurrence’s only effort to explain this discrepancy is to describe the counter-examples as “sequential, fully developed, and thus necessary” rulings. Ante at 874. But Judge Ferren’s concurrence does not-and could not-explain why a ruling that is sequential and fully developed is therefore necessary in the sense that Judge Ferren’s concurrence is elsewhere using the word, i.e., “necessary for the disposition of the case.”4 Moreover, to the extent Judge Ferren’s concurrence suggests that a legal conclusion need not be treated as a holding if a later division of the court is of the view that the legal conclusion is not “fully developed,” such an approach seems even more destabilizing to our law than a “clear statement” requirement would be. Finally, if all that is required for a legal conclusion to be a holding is that the conclusion be “sequential” and adequately “developed,” the passage at issue in Koczak would seemingly qualify-
Fourth, I do not agree with the suggestion that Koczak’s analysis is undermined by a failure to address Title 11 and the Home Rule Act. Ante at 875-76. As for Title 11, the court in Koczak cites and expressly discusses the pertinent provision of Title 11, D.C.Code § 11-721(a)(1). 439 A.2d at 479-80. That provision, in any event, simply uses the word “final,” and thus adds nothing specific to the discussion in Koczak of general principles of finality. As for the Home Rule Act, the court’s failure to address the issue in Koczak is entirely understandable: given the court’s conclusion that orders compelling arbitration are non-final under both the UAA and general principles of finality embodied in Title 11, the court had no need to discuss the possible Home Rule Act issue that would have arisen if those provisions had pointed in opposite directions.5

. If the court in Koczak had in mind possible Home Rule Act issues, see ante at 864, however, then the court could have thought it quite important that the opinion include an explicit statement that the court’s interpretation of the UAA was consistent with its understanding of general principles of finality.


. Cases from other jurisdictions appear to take differing approaches to the question of how a court should proceed if it believes that there is a conflict between an initial binding precedent and a subsequent decision that interpreted the initial precedent. Compare, e.g., Walton v. Bisco Indus., Inc., 119 F.3d 368, 371 n. 4 (5th Cir.1997) (“To the extent that Walton believes that we have construed [a prior Supreme Court opinion] incorrectly, we note that absent an intervening Supreme Court decision or a decision by this court sitting en banc, we are bound by a prior panel’s interpretation.”), and Grabowski v. Jackson Cty. Pub. Defenders Office, 47 F.3d 1386, 1400 n. 4 (5th Cir.1995) (Smith, I, concurring in part and dissenting in part) ("[A] panel cannot overrule, or declare void, a prior panel’s interpretation of earlier circuit caselaw, even if it appears flawed.”), vacated on reh’g en banc, 79 F.3d 478 (1996) (per curiam), with, e.g., Walker v. Mortham, 158 F.3d 1177, 1187-89 & n. 21 (11th Cir.1998) (declining to follow subsequent decision because it had misinterpreted initial decision).


. See, e.g., Farr & Co. v. Cia. Intercontinental De Navegacion De Cuba, S. A., 243 F.2d 342, 344-45 (2d Cir.1957) (holding that order compelling arbitration in independent proceeding is final under 28 U.S.C. § 1291); Continental Grain Co. v. Dant & Russell Inc., 118 F.2d 967, 968 (9th Cir.1941) (same); cf. Goodall-Sanford, Inc. v. United Textile Work *881ers of Am., A.F.L. Local 1802, 353 U.S. 550, 551-52, 77 S.Ct. 920, 1 L.Ed.2d 1031 (1957) (“Arbitration is not merely a step in judicial enforcement of a claim nor auxiliary to a main proceeding, but the full relief sought. A decree under [the Labor Management Relations Act] ordering enforcement of an arbitration provision in a collective bargaining agreement is, therefore, a ‘final decision’ within the meaning of 28 U.S.C. § 1291.”).


. Without citation to authority, Judge Fer-ren’s concurrence states that “[ojrdinarily,” a court would not either find qualified immunity without first finding official misconduct or find lack of prejudice without first finding error. Ante at 874-75. To the contrary, courts — including this one — often assume misconduct or error and affirm on the ground of immunity or lack of prejudice. See, e.g., Camreta v. Greene, — U.S. -, 131 S.Ct. 2020, 2031-32, 179 L.Ed.2d 1118 (2011) (courts have discretion whether to decide only issue of qualified immunity or whether instead to first decide whether official violated constitutional right and then consider whether official was protected by qualified immunity); Harrison v. United States, 76 A.3d 826, 842-43 n. 20, 2013 WL 4555711, *10 n. 20 (D.C. Aug. 29, 2013) (assuming error and holding that any error was harmless).


. I am puzzled by the statement in Judge Ferren's concurrence that Koczak “presumably would have come out differently’’ if the court had considered the Home Rule Act when attempting to reconcile its analysis under the UAA with its analysis under general principles of finality. Ante at 875. In fact, the court in Koczak found no discrepancy to reconcile, because it concluded that its interpretation of the UAA was "consistent with" the court’s understanding of general principles of finality. 439 A.2d at 480. There thus is no reason to suppose that explicit consideration of the Home Rule Act would have had any effect on the outcome of Koczak.